[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             JULY 30, 2009
                              No. 08-16011                 THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                   D. C. Docket No. 06-03097-CV-CAP-1

MUSHTAQ AHMED,


                                                            Plaintiff-Appellant,

                                   versus

BOARD OF REGENTS OF THE UNIVERSITY
SYSTEM OF GEORGIA,

                                                           Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                               (July 30, 2009)

Before BIRCH, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

     Mushtaq Ahmed appeals pro se the summary judgment in favor of his
former employer, the Board of Regents of the University System of Georgia, and

against his complaint of discrimination and retaliation under Title VII of the Civil

Rights Act of 1964. 42 U.S.C. § 2000e et seq. The district court ruled that

Ahmed’s charge of discrimination was untimely. We affirm.

      We review a grant of summary judgment de novo and review the evidence in

the light most favorable to the nonmoving party. Brooks v. County Comm’n of

Jefferson County, Ala., 446 F.3d 1160, 1161–62 (11th Cir. 2006). Summary

judgment is appropriate when there exists no genuine issue of material fact and the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c).

      Before a plaintiff may file a complaint of discrimination or retaliation under

Title VII, he must exhaust his administrative remedies. Wilkerson v. Grinnell

Corp., 270 F.3d 1314, 1317 (11th Cir. 2001). To exhaust his remedies, the plaintiff

must file a timely charge of discrimination. Id. In Georgia, a plaintiff must file a

charge of discrimination within 180 days after the alleged act of discrimination.

Watson v. Blue Circle, Inc., 324 F.3d 1252, 1258 (11th Cir. 2003).

      Ahmed complains that the Board committed five discrete acts of

discrimination on the basis of his national origin and retaliation. First, Ahmed

alleges that “[f]rom and after” he was hired as a tenure-track instructor, the Board

“began to treat him differently than similarly situated African American and White



                                           2
instructors.” According to Ahmed, this discrimination began in the fall of 2002

when he complained about his disparate workload to his supervisor and Chairman

of the Department of Computer Sciences, Merle King, and King responded, “You

must be happy doing this kind of work coming from a country like Bangladesh.”

Second, Ahmed alleges that he was denied course releases in the spring of 2003,

the fall of 2003, and the spring of 2004. Third, Ahmed alleges that in the spring of

2005 he discussed his disparate workload with King, who replied that he would

“correct the situation.” Fourth, Ahmed alleges that King gave Ahmed a derogatory

third-year performance evaluation in March 2005 that was “markedly different”

from his second performance evaluation and reviews for promotion given by King

and two other colleagues in the fall of 2004. Fifth, Ahmed alleges that in the

March evaluation King changed the weights assigned to the components of

Ahmed’s job “in order to give [Ahmed] a poor evaluation” and “set the stage” to

terminate Ahmed. Sixth, Ahmed alleges he was sent a letter in August 2005

stating the Board would not renew his contract.

      Ahmed’s charge of discrimination was untimely. Ahmed filed his charge on

April 11, 2006. For Ahmed’s charge to have been timely, the acts about which

Ahmed complained must have occurred on or after October 13, 2005. None of the

acts described in Ahmed’s charge occurred after August 2005.



                                          3
       Ahmed argues that he is entitled to equitable tolling of the limitation period

from February 7, 2006, when he submitted a charge in which the notary failed to

state that Ahmed appeared before him, but we disagree. “Although a court may

equitably toll a limitation[] period, the plaintiff[] must establish that tolling is

warranted.” Bost v. Federal Express Corp., 372 F.3d 1233, 1242 (11th Cir. 2004).

Tolling is appropriate when the plaintiff establishes his filing is untimely due to

“extraordinary circumstances that are both beyond his control and unavoidable

even with diligence.” Sandvik v. United States, 177 F.3d 1269, 1271 (11th Cir.

1999). The Georgia Commission on Equal Opportunity told Ahmed in a letter

dated January 24, 2006, that, for the charge “to be timely, it [had to] be signed,

dated, notarized, and received by [the] office within 180 days of the adverse

employment actions.” See Watson, 324 F.3d at 1258 (requiring a plaintiff file a

charge of discrimination in Georgia within 180 days after the alleged

discrimination); see also 42 U.S.C. § 2000e-5(e)(1). Ahmed failed to act with due

diligence to correct his deficient charge. Ahmed waited about a month before he

contacted the Commission to inquire about the status of his charge, and then he

waited another month to file a new charge. Neither Ahmed’s status as a pro se

litigant nor his alleged ignorance about the administrative process constitute the

type of extraordinary circumstances that warrant tolling, particularly when the



                                             4
Commission informed Ahmed of the strict deadline. See Wakefield v. R.R. Ret.

Bd., 131 F.3d 967, 969–70 (11th Cir. 1997) (refusing to equitably toll the time to

appeal a decision of the Railroad Retirement Board for a pro se litigant). The

district court did not err when it granted summary judgment in favor of the Board

on the ground that Ahmed’s charge of discrimination was untimely.

      The summary judgment in favor of the Board is AFFIRMED.




                                          5